Citation Nr: 1757009	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-20 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE


Entitlement to service connection for history of recurrent herniated lumbar disc, L4/5, with residuals of right foot drop and muscle atrophy.


REPRESENTATION

Appellant represented by:	John E. Walus, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In June 2017, the Veteran and his spouse testified at a hearing before undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board acknowledges that the issues of entitlement to an evaluation in excess of 70 percent for postrtamatic stress disorder with depressive disorder NOS and panic disorder, and to service connection for a herniated cervical disc have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.





Outstanding Records

At the outset, a review of the record indicates that there is pertinent evidence that has not been associated with the claims file.  Specifically, in statements submitted by the Veteran and his spouse, as well as from the Veteran's hearing testimony, the Veteran and his spouse stated that Dr. Farley, a neurosurgeon who performed the Veteran's 1990 back surgery, told them that the Veteran's back disability was a result of very old injuries.  However, medical records from Saginaw General Hospital in Saginaw, Michigan, from Dr. Farley have not been associated with the file.  Thus, on remand, the RO must attempt to obtain these records.

Addendum Opinion

The Veteran's service records confirm that the Veteran served as a combat engineer assigned to the 65th Engineer Battalion and 25th Infantry division in Vietnam during combat campaigns as designated as the Vietnam Winter-Spring and the 13th Unnamed Campaign, from January 1970 to November 1970.  Furthermore, the Board notes that in a January 2011 rating decision in reference to an unrelated claim for benefits, the RO determined that the Veteran did engage in combat with the enemy.  

Specifically, the Veteran contends that during combat service in Vietnam, the helicopter he was traveling in was shot down by the enemy.  He contends that this incident during his combat service was the original cause of his current back disability.  See June 2017 Hearing Testimony, 6-7.  Thus, based on the Veteran's participation in combat during service, 38 U.S.C. § 1154(b) is applicable to the facts of this case.  Therefore, the Board acknowledges that the Veteran was involved in the helicopter incident during his service, as this incident is consistent with the circumstances of his service.  38 U.S.C. § 1154(b).  

In a June 2010 VA examination report, the VA examiner opined that the Veteran's current back disability was less likely than not cause by or related to his service.  However, it is unclear whether the VA examiner considered the Veteran's lay statements regarding his helicopter incident during combat and whether the Veteran's documented in-service chronic back pain was early manifestations of his current back disability.  Therefore, based on the combat presumption, an addendum opinion is warranted that considers the Veteran's combat experience and addresses whether, with this lay statement considered, it is at least as likely as not the Veteran's current back disability was caused by service.  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran, obtain any outstanding records provided by Dr. Farley from Saginaw General Hospital in Saginaw, Michigan, to include records pertaining to the Veteran's 1990 back surgery. 

All attempts to obtain these records must be documented in the claims file.  The RO should follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c) (2017).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e) (2017).  

2.  After the development above has been accomplished to the extent possible, provide the Veteran's entire claims file, to include a copy of this REMAND, to a qualified medical professional.  

The examiner should assume that the Veteran was in fact involved in a helicopter incident during combat service an injured his back, as described in the Veteran's lay statements.  After reviewing the entire record, the examiner should provide an opinion responding to the following question.

Whether it is at least as likely as not that the Veteran's in service chronic back pain, as documented in the Veteran's service treatment records as well as in the Veteran's lay statements, was early manifestations of his current back disability.

The Board notes that the June 2010 VA examiner has previously attributed the Veteran's current back injury to his post-service motor vehicle accidents and work related injuries.  The examiner must discuss whether it can be determined that the chronic back pain the Veteran experienced during service had resolved prior to his subsequent injuries or whether it can be determined that the Veteran's subsequent post-service injuries aggravated the Veteran's previous back condition.

The Board notes that even if the VA examiner determines the Veteran did not have a back disability while in service, the VA examiner MUST discuss whether the symptoms the Veteran complained of during service were early manifestations of his current back disability.

The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology, to include the Veteran's ongoing reports of back pain.  S/HE should outline that history in the report.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, a reason for doing so must be provided.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted or because of some other reason.

2.  After completion of the above and any additional development which the RO may deem necessary, the RO should then review the expanded record and readjudicate the issue on appeal.  The RO should specifically consider and discuss the application of 38 U.S.C. § 1154(b) to the facts of this case.  The RO should issue an appropriate supplemental statement of the case, and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





	(CONTINUED ON NEXT PAGE)






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




